                         Case 1:19-cv-07491-JPC Document 50 Filed 01/19/21 Page 1 of 1




                                                   THE CITY OF NEW YORK
   JAMES E. JOHNSON                               LAW DEPARTMENT                                      ANGHARAD K. WILSON
   Corporation Counsel                                 100 CHURCH STREET                                        Senior Counsel
                                                       NEW YORK, NY 10007                                Phone: (212) 356-2572
                                                                                                           Fax: (212) 356-3509
                                                                                                          awilson@law.nyc.gov



                                                                                  January 15, 2021

           BY ECF
           Honorable John P. Cronan
           United States District Judge
           United States District Court
           Southern District of New York
           40 Foley Square
           New York, New York 10007

                    Re:      Yajaira Saavedra v. City of New York, et al., 19-cv-7491(JPC)

           Your Honor:

                   I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of the City
           of New York, and am the attorney assigned to the defense of this matter. I write to respectfully
           request a one-week extension of time, from January 19, 2021 to January 26, 2021 to produce
           disciplinary summaries for the Defendants with redactions in compliance with the Court’s Order
           of January 12, 2021. Pursuant to the Order, Your Honor directed defendants to review the
           entirety of the disciplinary records previously produced to ensure that all information consistent
           with the Court’s ruling is un-redacted. In order to fully comply with the Court’s Order, for
           certain entries, the undersigned requires further information concerning the circumstances
           underlying those allegations from the NYPD to determine whether redactions are proper.
           Plaintiff’s counsel consents to the requested extension. This is the first request for an extension
           of this deadline.

                    Thank you for your consideration of the foregoing.
Defendants' request is GRANTED. Defendants shall produce the records
ordered, Dkt. 48, by January 26, 2021.                                      Respectfully submitted,
SO ORDERED.

Date: January 15, 2021              __________________________
                                    JOHN P. CRONAN
     New York, New York                                                     Angharad Wilson
                                    United States District Judge
                                                                            Senior Counsel
           cc:      All Counsel (via ECF)
